Citation Nr: 0620766	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for myelogenous leukemia, claimed as due to in-
service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served on active duty from March 1967 to January 
1973.

Notice sent to the veteran in May 2002 did not inform him of 
the evidence necessary to reopen his claim and does not 
fulfill the duty to notify under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005).  Specifically, the letter did not inform 
the veteran that new and material evidence was necessary to 
reopen his claim, nor did the letter provide definitions of 
"new" or "material" in this particular context.  See Kent 
v. Nicholson, ___ Vet.App. ___, No. 04-181, 2006 U.S. Vet. 
App. LEXIS 151, (Mar. 31, 2006).  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Id.  The RO must therefore provide a new notice 
letter to the veteran, informing him of the necessity of 
submitting new and material evidence in order to reopen his 
claim, and informing him of the definitions of new and 
material evidence as delineated in Kent.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence 
and information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with an 
SSOC that addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


